Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 1 of 21 Page ID #:4889




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
    2   alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
    3 New York, New York 10010
      Telephone: (212) 849-7000
    4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    5 Robert M. Schwartz (Bar No. 117166)
        robertschwartz@quinnemanuel.com
    6 Michael T. Lifrak (Bar No. 210846)
        michaellifrak@quinnemanuel.com
    7 Jeanine M. Zalduendo (Bar No. 243374)
        jeaninezalduendo@quinnemanuel.com
    8 865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
    9 Telephone: (213) 443-3000
   10
        Attorneys for Defendant Elon Musk
   11
   12                       UNITED STATES DISTRICT COURT
   13                     CENTRAL DISTRICT OF CALIFORNIA
   14
   15 VERNON UNSWORTH,                              Case No. 2:18-cv-08048
   16              Plaintiff,                       Judge: Hon. Stephen V. Wilson
   17        vs.                                    DEFENDANT’S REPLY IN
                                                    SUPPORT OF MOTION IN LIMINE
   18 ELON MUSK,
                                                    NO. 5 TO EXCLUDE THE EXPERT
   19              Defendant.                       OPINION OF DR. BERNARD J.
                                                    JANSEN
   20
   21                                               Complaint Filed: September 17, 2018
                                                    Trial Date: December 2, 2019
   22
                                                    Hearing Date: November 25, 2019
   23                                               Time:         3:00 p.m.
                                                    Courtroom:    10A
   24
   25
   26
   27
   28
                                                                              Case No. 2:18-cv-08048
                                DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 2 of 21 Page ID #:4890




    1                                       TABLE OF CONTENTS
    2
                                                                                                                   Page
    3
    4 I.     INTRODUCTION ............................................................................................. 1

    5 II.    DR. JANSEN’S TRAFFIC ESTIMATE IS NOT RELEVANT ...................... 3

    6 III.   THE COURT SHOULD EXCLUDE DR. JANSEN’S OPINION
             THAT 605 ARTICLES CONTAINED DEFAMATORY
    7        STATEMENTS ................................................................................................. 8

    8 IV.    THE COURT SHOULD EXCLUDE DR. JANSEN’S UNIQUE
             VISITORS ESTIMATE BECAUSE IT IS NOT RELIABLE ........................ 11
    9
             A.       Dr. Jansen’s Methods Are Not Reliable. .............................................. 11
   10
             B.       Dr. Jansen Is Unable to Establish SimilarWeb’s Reliability ................ 12
   11
             C.       Dr. Jansen Failed to Identify or Apply An Error Rate .......................... 15
   12
        V.   CONCLUSION ............................................................................................... 17
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                      -i-                           Case No. 2:18-cv-08048
                                      DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 3 of 21 Page ID #:4891




    1                                        TABLE OF AUTHORITIES
                                                                                                                    Page
    2
        Cases
    3 A&M Records, Inc. v. Napster, Inc.,
    4   2000 WL 1170106 (N.D. Cal. Aug. 10, 2000) ................................................ 12, 13

    5 Alioto v. Cowles Commc’ns, Inc.,
        430 F. Supp. 1363 (N.D. Cal. 1977) .................................................................... 4, 5
    6
      Allen v. Am. Capital Ltd.,
    7   287 F. Supp. 3d 763 (D. Ariz. 2017) ..................................................................... 10
    8 Burnett v. Nat’l Enquirer, Inc.,
        144 Cal. App. 3d 991 (1983) ................................................................................... 4
    9
      Chesebrough-Pond’s, Inc. v. Faberge, Inc.,
   10   666 F.2d 393 (9th Cir. 1982) ................................................................................. 10
   11 City of Pomona v. SQM N. Am. Corp.,
   12   750 F.3d 1036 (9th Cir. 2014) ............................................................................... 10
        Daubert v. Merrell Dow Pharms., Inc.,
   13
          509 U.S. 579 (1993)..................................................................... 1, 2, 10, 12, 13, 15
   14 Deficcio v. Winnebago Indus., Inc.,
   15   2014 WL 4211274 (D.N.J. Aug. 25, 2014) ........................................................... 12
   16 In re Eros Int’l Secs. Litig.,
         2017 WL 6405846 (S.D. N.Y. Sept. 22, 2017) ..................................................... 13
   17
      Farr v. Bramblett,
   18    132 Cal. App. 2d 36 (1955) ..................................................................................... 3
   19 Finjan, Inc. v. ESET, LLC,
   20    2019 WL 5212394 (S.D. Cal. Oct. 16, 2019) .......................................................... 5
      Granite State Trade Sch., LLC v. New Hampshire Sch. Of Mech. Trades,
   21
        Inc.,
   22   120 F. Supp. 3d 56 (D.N.H. 2015) ........................................................................ 11
   23 Healthbox Global Partners, LLC v. Under Armour, Inc.,
        2016 WL 3919452 (D. Del. Jul. 19, 2016) ............................................................ 13
   24
      McCurley v. Royal Seas Cruises, Inc.,
   25   331 F.R.D. 142 (S.D. Cal. 2019) ....................................................................... 5, 11
   26 Schwartz v. Avis Rent a Car Sys., LLC,
   27   95 Fed. R. Evid. Serv. 350 (D.N.J. 2014) .............................................................. 11

   28

                                                          -ii                          Case No. 2:18-cv-08048
                                         DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 4 of 21 Page ID #:4892




    1 Scott v. Times-Mirror Co.,
        181 Cal. 345 (1919) ............................................................................................. 4, 5
    2
      Superior Consulting Servs., Inc. v. Shaklee Corp.,
    3   2018 WL 2182303 (M.D. Fla. May 9, 2018) ........................................................ 14
    4 Tamkin v. CBS Broad., Inc.,
    5   193 Cal. App. 4th 133 (2011) .................................................................................. 4
    6 United States ex rel. Landis v. Tailwind Sports Corp.,
        2017 WL 5905509 (D.D.C. Nov. 28, 2017) .......................................................... 12
    7
      United States v. 87.98 Acres of Land in the Cty. of Merced,
    8   530 F.3d 899 (9th Cir. 2008) ................................................................................... 7
    9 United States v. Cordoba,
        194 F.3d 1053 (9th Cir. 1999) ............................................................................... 14
   10
      United States v. Fultz,
   11   18 F. Supp. 3d 748 (E.D. Va. 2014) ...................................................................... 15
   12 United States v. Tran Trong Cuong,
   13   18 F.3d 1132 (4th Cir. 1994) ................................................................................... 8

   14 Weller v. Am. Broad. Companies, Inc.,
        232 Cal. App. 3d 991 (1991) ............................................................................... 4, 5
   15
      Wickfire, LLC v. Woodruff,
   16   2017 WL 1149075 (W.D. Tx. Mar. 23, 2017) ...................................................... 11
   17 Rules and Regulations
   18 Fed. R. Evid. 702 ................................................................................................. 10, 11
         Fed. R. Evid. 703 ......................................................................................................... 8
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                            -iii                          Case No. 2:18-cv-08048
                                            DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 5 of 21 Page ID #:4893




    1 I.      INTRODUCTION
    2         As the Plaintiff in a defamation case, seeking to justify a substantial award of
    3 damages, Mr. Unsworth wants to argue that a large number of people read Mr.
    4 Musk’s statements about him. To that end, he wants Dr. Jim Jansen, supposedly a
    5 computer scientist, to tell the jury that this number was over 98 million. But Dr.
    6 Jansen cannot say that, because he does not know what the number is. Instead, he
    7 wants to testify to a different, misleading, and irrelevant number, based on methods
    8 that fail to satisfy Daubert and the Federal Rules of Evidence.
    9         Plaintiff’s opposition fails to rehabilitate the defects in Dr. Jansen’s
   10 testimony. To begin, Plaintiff does not dispute that Dr. Jansen’s “98 million”
   11 number does not represent the number of people who saw or read Mr. Musk’s
   12 statements. Instead, it represents the number of people who merely visited websites
   13 that posted articles—somewhere on the site—that mentioned those statements. Dr.
   14 Jansen has no idea where on those sites these articles appeared. Thus, he does not
   15 know if any of these articles were posted on the home page, or if someone had to
   16 scroll far down to find a link to them, or if they were not linked on the home page
   17 but were instead buried in the bowels of the site. That matters because websites
   18 contain hundreds and thousands of pages of content, and often many times more.
   19         Plaintiff’s opposition also does not dispute that Dr. Jansen does not know
   20 how many people actually saw or read any of these articles, much less how many
   21 believed them or thought any less of Plaintiff. He knows he cannot say that number
   22 is 98 million. The information can be gathered. But Dr. Jansen chose not to find it.
   23         Nothing in Plaintiff’s opposition justifies wasting the jury’s time with his
   24 irrelevant “site visitors” estimate, or risking that the jury will give it meaning it does
   25 not merit. Even if that were not the case, Plaintiff has failed to rebut the “junk
   26 science” foundations of Dr. Jansen’s work. Plaintiff does not deny that, to estimate
   27 “site visitors,” Dr. Jansen pulled the data from a website called SimilarWeb that
   28 estimates web traffic through an undisclosed and unknown sampling method that

                                                 -1-                           Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 6 of 21 Page ID #:4894




    1 has not been formally tested, has not been subject to peer review, has no known
    2 error rate, and that no court has deemed reliable. If Dr. Jansen had investigated
    3 these matters, as he should have, he would have be appalled by what he would have
    4 learned. When SimilarWeb’s estimates have been scrutinized by independent
    5 researchers, SimilarWeb has been criticized for consistently and substantially
    6 overestimating traffic. And, apparently unbeknownst to Dr. Jansen, SimilarWeb
    7 also fails to take into account the enormous degree of web traffic—which he agrees
    8 is likely 30-40% of all web traffic—that does not result from human activity but is
    9 instead generated by bots. Obviously, the extent to which bots were “exposed” to
   10 Mr. Musk’s statements about Plaintiff is of no concern to libel law.
   11         Plaintiff’s opposition also fails to meet his Daubert burden of establishing
   12 that each step in Dr. Jansen’s methodology is scientifically reliable. Dr. Jansen’s
   13 first step was to identify online articles that purportedly mention Mr. Musk’s
   14 statements. He says he found 605. But that was not based on any scientifically
   15 reliable or testable methods. Instead, Dr. Jansen simply “conducted the
   16 investigation requested by Unsworth.” (Opp. at 10.) And although Plaintiff’s
   17 opposition attempts to dress up Dr. Jansen’s methods to seem more scientific and
   18 rigorous than they are, no amount of fluff can change the fact that Dr. Jansen simply
   19 ran 5 to 12 Google searches, read the articles Google spit back, and divined their
   20 relevance, not as a computer scientist, but “as a thinking person.” But each member
   21 of the jury is likewise a “thinking person” and should not be misled by his alchemy.
   22         Plaintiff is also unable to defend Dr. Jansen’s next step, namely, his use of an
   23 untestable and unreliable “method” to estimate web traffic from SimilarWeb data
   24 that fails three of the four Daubert factors. Plaintiff is unable to defend the fact that
   25 Dr. Jansen does not know what data SimilarWeb uses to estimate web traffic or how
   26 its algorithm then uses that data to generate its estimates.
   27         The only evidence Plaintiff offers to support these methods undermines them.
   28 Dr. Jansen says he compared the SimilarWeb estimates to traffic results generated

                                                -2-                           Case No. 2:18-cv-08048
                                DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 7 of 21 Page ID #:4895




    1 by Comscore, an industry-leading service. But that document shows that
    2 SimilarWeb’s traffic estimates for the same sites differed by 34%. Dr. Jansen is
    3 unable to account for this substantial discrepancy. The only other evidence he cites
    4 to support his use of SimilarWeb, from Screamingfrog, found that it overestimated
    5 traffic on 40% of the sites it analyzed, by an average of 17%. Yet Dr. Jansen
    6 identified no error rate and made no adjustment for these defects.
    7         This is all the Court needs to hear to conclude that Dr. Jansen’s method is not
    8 a reliable calculator of website “visits”—were that even relevant. The Court should
    9 bar Dr. Jansen from offering this unscientific testimony on an irrelevant topic.
   10 II.     DR. JANSEN’S TRAFFIC ESTIMATE IS NOT RELEVANT
   11         To establish the extent to which his reputation was harmed, Mr. Unsworth
   12 will ask Dr. Jansen to testify that there were 98 million “daily unique visitors” in
   13 September 2018 to the websites that published articles containing Mr. Musk’s
   14 statements about Mr. Unsworth. (Opp. at 8-9.) Dr. Jansen does not know how
   15 many people saw or read Mr. Musk’s statements. (Dkt. No. 111-1, Jansen Depo.
   16 30:24-33:13.) He does not even have actual daily visitor numbers for the sites he
   17 analyzed. His numbers are a summation of hundreds of third party (SimilarWeb)
   18 estimates.
   19         Plaintiff’s opposition admits that Dr. Jansen “is not being offered to show
   20 how many people actually read Musk’s statements.” (Opp. at 8.) That should be
   21 enough to bar Dr. Jansen’s testimony. Under California law, dissemination and
   22 republication require that the statement be “communicated to a third person who
   23 understands its defamatory meaning as applied to the plaintiff.” Tamkin v. CBS
   24 Broad., Inc., 193 Cal. App. 4th 133, 145-46 (2011).1 Evidence of the availability of
   25 the statements is not evidence they were received and understood by anyone.
   26
        1
   27   Plaintiff argues that Defendant’s motion mischaracterized Tamkin. Not so. It cited
      Tamkin for the rule that publication requires that the statement be communicated to
   28 a third party, who understands its meaning. That is what the case holds.

                                                -3-                           Case No. 2:18-cv-08048
                                DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 8 of 21 Page ID #:4896




    1         To avoid that result, Plaintiff cites a few cases for the proposition that a
    2 plaintiff does not need to plead that defamatory statements were actually read in
    3 order to establish the fact of publication. (Opp. at 7 citing Farr v. Bramblett, 132
    4 Cal. App. 2d 36, 46-47 (1955); Opp. at 8.) But that is not the issue. Mr. Musk does
    5 not dispute that the statements were published. And Dr. Jansen is not being offered
    6 to establish the fact of publication. Mr. Unsworth wants his testimony to “prove[]
    7 damage and assist[] the trier of fact in determining the amount of damages to be
    8 awarded for the worldwide publication of the accusations.” (Opp. at 1.) That is
    9 because he bears the burden to prove actual damages. See Burnett v. Nat’l Enquirer,
   10 Inc., 144 Cal. App. 3d 991, 1013 (1983) (holding that, even in case of libel per se,
   11 subject to presumed damages, “[i]t remained nevertheless for respondent to establish
   12 the actual damage she had suffered as a result of the publication involved”). But Dr.
   13 Jansen’s opinion—which does not establish how many people saw or read
   14 Defendant’s statements, let alone formed a negative opinion of Plaintiff as a result—
   15 will not help the jury determine whether Plaintiff can meet that burden. (See Jansen
   16 Depo. 30:24-33:13.)
   17         Plaintiff contends that he does not need to show that people saw or read about
   18 Mr. Musk’s statements because the scope of “dissemination” can be used to support
   19 the award of damages. (Opp. at 9-10.) But none of the three cases he cites—each
   20 involving traditional print media or a TV news program—support such a result in
   21 this case. In the first place, none of those courts allowed the jury to hear testimony
   22 about estimated circulation or viewership numbers. In Scott v. Times-Mirror Co.,
   23 181 Cal. 345, 365 (1919), Weller v. Am. Broad. Companies, Inc., 232 Cal. App. 3d
   24 991, 1013 (1991), and Alioto v. Cowles Commc’ns, Inc., 430 F. Supp. 1363, 1371-72
   25 (N.D. Cal. 1977), the plaintiffs identified the actual number of people who received
   26 the newspaper that published the defamatory remarks, the actual number of homes
   27 that the defamatory story was broadcast to, and the actual number of copies sold of
   28 the magazine containing the defamatory statement. That matters because “the best

                                                -4-                           Case No. 2:18-cv-08048
                                DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 9 of 21 Page ID #:4897




    1 place to get the amount of traffic that visited a site is from the website server itself.”
    2 McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 157 (S.D. Cal. 2019); see
    3 also Finjan, Inc. v. ESET, LLC, 2019 WL 5212394, at *4 (S.D. Cal. Oct. 16, 2019)
    4 (expert opinion based on projection was inadmissible as confusing and misleading
    5 where parties had access to actual numbers the projection purported to calculate).
    6         That hardly begins to describe the lack of comparability between those cases
    7 and this one. In Scott, the defamatory statement appeared prominently on the front
    8 page of the Los Angeles Times City Sheet, and the newspaper was only 24 pages
    9 long. (See Supplemental Declaration of Michael Lifrak (“Supp. Lifrak Decl.”) Ex.
   10 8, The Los Angeles Times, Feb. 6, 1915, www.newspapers.com/image/380140241
   11 (last visited Nov. 20, 2019).) In Alioto, the defamatory statement appeared on the
   12 cover of the magazine. (See id., Ex. 9, Look Magazine, Sept. 23, 1969,
   13 www.oldlifemagazines.com/look-magazine-september-23-1969-diana-ross.html
   14 (last visited Nov. 20, 2019.).) And in Weller, the defamatory statement was made in
   15 a TV news broadcast, which, given the nature of a TV broadcast, was passively
   16 received, in its entirety, by each household whose viewership was included in the
   17 Nielson number. In each case, it was not unreasonable for the court to allow the
   18 jury to consider the circulation or viewership numbers in deciding the extent to
   19 which the defamatory statement had been seen or heard.
   20         But Dr. Jansen does not know whether anything comparable occurred here,
   21 that is, for example, if the articles in his collection were available on the “front”
   22 page of the websites whose visitor estimates he included, or how easy or hard it was
   23 for a typical visitor to any of those websites to come upon the Unsworth-related
   24 article he counted. He has no idea where any of these articles were located because
   25 he never bothered to look. (Jansen Depo. 146:2-18; 147:14-150:3;161:10-162:3.)
   26         If he had, it would have collapsed his opinion. For example, on the day
   27 foxnews.com published a story about Mr. Musk’s tweets, its home page included
   28 links to 92 separate pages, embedded 18 videos, and displayed headlines to more

                                                 -5-                           Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 10 of 21 Page ID #:4898




     1 than 150 articles, but did not include any mention or link to its story about Mr.
     2 Musk’s tweets. (See Ex. 11, July 15, 2018 Foxnews.com Home Page, WAYBACK
     3 ARCHIVE, https://web.archive.org/web/20180715205857/http://www.foxnews.com/
     4 (last visited Nov. 20, 2019).)
     5        It is equally specious to treat the estimated traffic to a website as “a modern
     6 day equivalent of a newspaper’s circulation.” (Opp. at 9.) That is because a 24-
     7 page issue of the 1915 Los Angeles Times and a 1969 issue of Look Magazine bear
     8 no meaningful resemblance for this purpose to 2019-era websites. Modern
     9 websites are comprised of hundreds, thousands, or millions of pages of content, any
    10 individual page of which its visitors may navigate their way to in any number of
    11 different ways, most of which they will never see, and which sites more closely
    12 resemble encyclopedias or entire libraries than single issues of newspapers or
    13 magazines. (See e.g., Supp. Lifrak Decl. Ex. 10, New York Times Article Archive,
    14 THE NEW YORK TIMES, www.nytimes.com/ref/membercenter/nytarchive.html (last
    15 visited Nov. 21, 2019) (stating that nytimes.com has more than 13 million online
    16 articles).
    17        The foxnews.com website, discussed above, shows that someone who visited
    18 the home page to read the news of the day would not, like a reader of a newspaper
    19 or viewer of a TV news broadcast, have been exposed to the story about Mr. Musk’s
    20 statements or a link to it. And according to Dr. Jansen’s own documents, that is
    21 typically true for other websites because most visitors never go beyond the home
    22 page and, if they do, they do not go much further. (See id., Ex. 21 (SimilarWeb
    23 Website Performance Report for abcnews.com) (68% of visitors to abcnews.com do
    24 not go past the first page visited; average number of pages visited is 2.07); Ex. 22
    25 (SimilarWeb Website Performance Report for cbsnews.com) (75% of visitors to
    26 cbsnews.com do not go past the first page visited; average number of pages visited
    27 is 2.38).)
    28

                                                 -6-                           Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 11 of 21 Page ID #:4899




     1         Further, newspaper circulation numbers report the number of issues sold. It is
     2 not unreasonable to assume that, if someone is paying for a newspaper, the buyer
     3 will read it, even all of it. It is therefore not unreasonable to use its circulation
     4 number as some indication of the extent to which the defamatory statement was
     5 read. But many of the websites that Dr. Jansen included, such as abcnews.com,
     6 wikipedia.com, finance.yahoo.com, fortune.com, money.cnn.com, news.sky.com,
     7 nypost.com, people.com, slate.com, time.com, apnews.com, bbc.com, cnet.com, and
     8 cars.com, are available for free. Others are walled off to non-subscribers, or permit
     9 non-subscribers to see only a limited number of articles per month. In either case,
    10 each site contains thousands or millions of pages of content. Unlike a 24-page
    11 newspaper, it would be impossible for anyone to read them all or even more than a
    12 tiny percentage. Thus, it would be unreasonable to use the number of visitors to the
    13 entire site as an indicator of the extent to which a particular article was seen or read.
    14         To illustrate how improper and dangerous Dr. Jansen’s methods and
    15 assumptions are, Defendant questioned him at his deposition on his inclusion of
    16 estimated visitor numbers to one of his sites, cars.com. Dr. Jansen deemed an
    17 article from that website to be relevant to his “dissemination” analysis, and it
    18 accounts for a large number of “visitors” in his total. (See Report, at 26.) Dr.
    19 Jansen admitted that the cars.com article he included was not found on the home
    20 page, or even linked from the home page. (Jansen Depo. 172:10-13.) And he
    21 acknowledged that the main reason people go to cars.com is to find a car to buy, not
    22 to read about what Elon Musk (or anyone else) had to say about Vernon Unsworth
    23 (or anyone else). (Id. at 164:15-166:25.) There are thousands of web pages on that
    24 site. Dr. Jansen has no idea how many people saw the article he included from
    25 cars.com. (Id. at 177:6-180:17; 30:24-33:13.) But the nature of that website and
    26 Dr. Jansen’s admissions about why people visit it make it dangerous and prejudicial
    27 to allow the jury to rely on the estimated visitors to the entire cars.com website—
    28

                                                  -7-                           Case No. 2:18-cv-08048
                                  DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 12 of 21 Page ID #:4900




     1 people who are there because they are shopping for a car—as evidence of anything
     2 in this case.
     3         Whether for cars.com or any of the other websites whose overall user visit
     4 numbers Dr. Jansen includes in his 98 million figure, Plaintiff has done nothing to
     5 establish the necessary foundation for reliance on site data for the purpose he wants
     6 the jury to use it. And Dr. Jansen’s testimony provides the jury with no way to
     7 process his traffic estimates, or to convert them into something the jury could
     8 reasonably rely on. Instead, jurors will have to fend for themselves in trying to
     9 evaluate these numbers. Plaintiff is counting on that, in the hopes that it will drive
    10 up the verdict. But this genuine risk of confusion and prejudice far outweighs any
    11 probative value of Dr. Jansen’s “visitor” estimate and is why, when such concerns
    12 exist, courts exclude this kind of testimony. See United States v. 87.98 Acres of
    13 Land in the City of Merced, 530 F.3d 899, 906 (9th Cir. 2008) (excluding expert
    14 opinion as irrelevant and potentially confusing to the jury because it invited the jury
    15 to make inferences that were unsupported by the facts and the expert’s testimony).
    16 III.    THE COURT SHOULD EXCLUDE DR. JANSEN’S OPINION THAT
    17         605 ARTICLES CONTAINED DEFAMATORY STATEMENTS
    18         Dr. Jansen identified 605 online articles that mention Mr. Musk’s statements
    19 about Mr. Unsworth. As explained in the opening brief, this opinion is inadmissible
    20 under Rule 702 because Dr. Jansen failed to apply a reliable and testable
    21 methodology to reach this conclusion and because his “analysis” can be performed
    22 by a layperson. (Mot. at 12-15.) Plaintiff’s defense of Dr. Jansen falls short.
    23         First, Plaintiff dismisses Dr. Jansen’s failure to apply reliable and testable
    24 methods to determine the number of articles by asserting that “Dr. Jansen conducted
    25 the investigation requested by Unsworth.” (Opp. at 10.) That tells the Court
    26 nothing about the methods Dr. Jansen used. And it renders the method less reliable,
    27 not more. See, e.g., United States v. Tran Trong Cuong, 18 F.3d 1132, 1143 (4th
    28 Cir. 1994) (“Reports specifically prepared for purposes of litigation are not, by

                                                 -8-                           Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 13 of 21 Page ID #:4901




     1 definition, ‘of a type reasonably relied upon by experts in the particular field.’”)
     2 (quoting Fed. R. Evid. 703 (1975)).
     3         Second, Plaintiff argues that Defendant “ignored” the steps that Dr. Jansen
     4 took to identify the articles and the “expertise” he applied. (Opp. at 11.) But the
     5 steps Plaintiff describes were the ones Dr. Jansen took to cast out a net to find
     6 articles to be included. (Id.) Plaintiff attempts to dress up those steps as “scientific”
     7 by asserting that he used “an algorithmic approach” to identify articles and
     8 continued to conduct Google searches until he reached “theoretical saturation,” that
     9 is, until the Google searches were not turning up any new articles to consider
    10 including. (Opp. at 12.) That’s just a fancy way of saying he ran a lot of Google
    11 searches, using the words Mr. Musk used to describe Mr. Unsworth, until he
    12 realized that Google was starting to return a lot of duplicates. (Jansen Depo.
    13 204:20-207:17.) That takes no specialized training or expertise.
    14         Third, and more important, Plaintiff’s discussion (at pages 10-12 of the
    15 opposition) presents no defense of the steps Dr. Jansen then took to decide whether
    16 any of the articles should be included in his collection (and included in his tally of
    17 estimated visitors). The issue is not, as Plaintiff says, whether Dr. Jansen excluded
    18 articles that he should have included. (Opp. at 10-11.) The issue is the opposite: Dr.
    19 Jansen could not offer any basis—scientific or otherwise—for including the articles
    20 he included and, particularly, for how he decided that articles that discussed Mr.
    21 Unsworth’s threats to sue or actual litigation did so only to “some” extent, but not so
    22 much that the articles were “primarily” about legal matters—a condition that, in his
    23 judgment, required him to not include the articles and not include the number of
    24 estimated visitors to the websites on which they were hosted. (See Report ¶ 58.)
    25 He admitted that those articles should be excluded. (Jansen Depo. 212:15-21.)
    26 Obviously, the articles were the result of Mr. Unsworth’s actions, not Mr. Musk’s.
    27 This issue infects a substantial part of his testimony. Of his 605 articles, 213 (or
    28

                                                 -9-                           Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 14 of 21 Page ID #:4902




     1 35%) were published after Mr. Unsworth had either publically threatened to file this
     2 lawsuit or filed it. (See Supp. Lifrak Decl. Ex. 18.)
     3         The Daubert problem for Dr. Jansen is that he created no “algorithm” and
     4 recorded no criteria that reflect the basis on which he decided to include the articles;
     5 he just read them and made up his mind. (Report ¶¶ 58-62; Jansen Depo. 52:4-
     6 53:10; 72:18-24; 223:8-224:9.) Although Plaintiff’s opposition says he had criteria,
     7 he admitted at his deposition that he made his decisions, not based on his scientific
     8 expertise, but merely as a “thinking person.” (Jansen Depo. 226:14-23.) He also
     9 admitted that he never memorialized any standards or criteria for including any of
    10 the 605 articles and created no record of the basis for any of the individual decisions
    11 he made to include any of them. (Id. at 223:8-224:9.) By failing to retain a log or
    12 notes on articles he picked—and those he rejected—he deprived Defendant and the
    13 jury of the ability to determine whether he reliably applied any meaningful criteria
    14 at all. (See id.) And absent some articulated and meaningful criteria for making
    15 those selections, which can be tested and replicated, his collection of articles (and
    16 the number of estimated visitors to the websites where they were hosted) is not the
    17 product of any reliable or scientific analysis. It’s just a bunch of articles found by
    18 someone named Jim Jansen. This is inadmissible and unreliable lay testimony that
    19 does not satisfy Daubert. See City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036,
    20 1047 (9th Cir. 2014) (“Under Daubert's testability factor, the primary requirement is
    21 that someone else using the same data and methods be able to replicate the results.”)
    22 (internal quotes omitted); see also Chesebrough-Pond’s, Inc. v. Faberge, Inc., 666
    23 F.2d 393, 398 (9th Cir. 1982) (“it would be well within the discretion of the trial
    24 judge” to exclude expert testimony regarding “a matter easily evaluated
    25 by laymen within the realm of their common knowledge and experience”).2
    26
    27   2
        Plaintiff suggests that Dr. Jansen showed his expertise by pointing out at his
    28 deposition that the number of “results” Google returns do not necessarily mean

                                                 -10-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 15 of 21 Page ID #:4903




     1 IV.     THE COURT SHOULD EXCLUDE DR. JANSEN’S UNIQUE
     2         VISITORS ESTIMATE BECAUSE IT IS NOT RELIABLE
     3         Dr. Jansen’s method of estimating daily website visitors fail three of the four
     4 Daubert factors and is unreliable under Rule 702: (1) SimilarWeb has not been
     5 subject to any formal testing, (2) it has not been subject to peer review and
     6 publication, and (3) it has no known or calculated error rate. See Mot. at 9-12;
     7 Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 593-594 (1993); Allen v. Am.
     8 Capital Ltd., 287 F. Supp. 3d 763, 787-88 (D. Ariz. 2017) (excluding expert opinion
     9 that failed three of the four Daubert factors).
    10         A.    Dr. Jansen’s Methods Are Not Reliable.
    11         Plaintiff does not claim that any court has found SimilarWeb or Dr. Jansen’s
    12 methods to be reliable under Rule 702.3 He cannot, because no court ever has. Nor
    13 does Plaintiff claim that SimilarWeb’s methods and algorithm have been tested by
    14 computer scientists to ensure their accuracy. There is no evidence that they have.
    15 Instead, Plaintiff asserts that some courts generally have found that, “where actual
    16 website data is not available, use of third party data collection programs can be
    17 reliable.” (Opp. at 13.) So what? That does not mean that Dr. Jansen’s particular
    18 data estimates here are reliable.
    19         Moreover, the cases Plaintiff cites do not support this proposition. Instead,
    20 they hold that the use of actual web traffic data, not third party estimates or
    21
    22 “articles” and that the deeper one explores Google search results, the less likely each
       “result” links to a valid article. (Opp. at 11-12.) That information requires no
    23 expertise: it is found on the face of the Google search pages. Regardless, it has no
    24 bearing
       3
                on any issue in the case.
         Plaintiff’s opposition notes that Dr. Jansen “has been qualified to testify as an
    25 expert witness in one reported case.” (Opp. at 3 citing Wickfire, LLC v. Woodruff,
    26 2017 WL 1149075 (W.D. Tx. Mar. 23, 2017).) That is true. But in that case Dr.
       Jansen was not asked to estimate web traffic and he did not rely on SimilarWeb. Id.
    27 at *5. Instead he testified about IP addresses and clickable web ads. His
    28 qualification as an expert there has no bearing on his testimony here.

                                                 -11-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 16 of 21 Page ID #:4904




     1 projections like SimilarWeb, is admissible to determine the number of people who
     2 visited a website. Thus, in McCurley, and contrary to Plaintiff’s representation, the
     3 court “decline[d] to reach the issue of the reliability of converting Amazon’s Alexa
     4 website traffic rankings into estimates of website traffic.” 331 F.R.D. at 156.
     5 Instead, the court sustained the objection to the expert’s website traffic estimates
     6 but allowed testimony based on “actual web traffic data from the servers of the
     7 websites themselves,” which, unlike a third-party estimate, would be admissible. Id.
     8 at 157-158.
     9         Similarly, in both Schwartz v. Avis Rent a Car Sys., LLC, 95 Fed. R. Evid.
    10 Serv. 350, at *4-6 (D.N.J. 2014), and Granite State Trade Sch., LLC v. New
    11 Hampshire Sch. Of Mech. Trades, Inc., 120 F. Supp. 3d 56, 59-60 (D.N.H. 2015),
    12 the experts used the actual web traffic data and not some third-party estimate.
    13 Plaintiff and his expert could have obtained actual traffic data from the websites, but
    14 did not. The Court is not required to accept an unreliable alternative.
    15         Plaintiff’s reliance on United States ex rel. Landis v. Tailwind Sports Corp.,
    16 2017 WL 5905509 (D.D.C. Nov. 28, 2017), is misplaced. The defendant in that
    17 case did not challenge whether the database from which the expert pulled his web
    18 traffic numbers used reliable methods to calculate visitors. Id. at *7. Thus, the
    19 court was not asked—and therefore did not consider—whether those methods for
    20 calculating web traffic had a known error rate, were subject to formal testing and
    21 peer review, or otherwise passed muster under Daubert. Id. The court did not
    22 consider whether the database included actual traffic numbers or estimates based on
    23 statistical sampling, like SimilarWeb, and it did not hold that third party statistical
    24 sampling is a reliable method for calculating web traffic. Id.
    25         B.     Dr. Jansen Is Unable to Establish SimilarWeb’s Reliability.
    26         Dr. Jansen has never worked for SimilarWeb. He does not know what data
    27 SimilarWeb collects or how that data is weighed to generate traffic estimates. He
    28 has never seen or analyzed SimilarWeb’s algorithm. (Jansen Depo. 130:2-6;

                                                 -12-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 17 of 21 Page ID #:4905




     1 131:25-132:15; 116:22-117:1; 118:1-18.) And Plaintiff concedes that Dr. Jansen
     2 has no “access to the proprietary database used by SimilarWeb” to create the web
     3 site traffic estimates he relied upon. (Opp. at 16.) Thus, Dr. Jansen is in no position
     4 to have “sufficiently described how it operates and why it is reliable.” (Opp. at 16.)
     5        Plaintiff asks the Court to look the other way. He argues that Dr. Jansen’s
     6 ignorance of and lack of access to SimilarWeb’s methods does not render his
     7 opinion defective. (Opp. at 17 citing A&M Records, Inc. v. Napster, Inc., 2000 WL
     8 1170106, at *6 (N.D. Cal. Aug. 10, 2000).) That is not the law. Courts regularly
     9 exclude expert opinions based on proprietary methods not subject to review or
    10 testing. See, e.g., Deficcio v. Winnebago Indus., Inc., 2014 WL 4211274, at *6
    11 (D.N.J. Aug. 25, 2014) (excluding opinion based on proprietary method that “has
    12 not been subjected to peer review,” has not been tested for accuracy, and has no
    13 known rate of error). And Napster is inapposite. There, the expert relying on
    14 proprietary software was the CEO of the company that created the software.
    15 Napster, 2000 WL 1170106, at *4. The other side could probe and test his
    16 underlying methods because, unlike Dr. Jansen, he had actual knowledge of and
    17 access to the software. See id. Here, however, Dr. Jansen can only refer to
    18 SimilarWeb’s website and its general information. (Report ¶¶ 18 n.6, 24 n.9, 30
    19 n.11-13, 74 n.48). Because he does not know how SimilarWeb arrives at its
    20 estimates and does not have access to that information, his method cannot be tested
    21 and cannot be admitted.
    22        Plaintiff also contends that Dr. Jansen’s methods “must” be reliable because
    23 SimilarWeb “has been relied on by experts and submitted by parties in reported
    24 cases.” (Opp. at 17.) This is inaccurate and irrelevant. There is no record that
    25 SimilarWeb has ever been relied on by a qualified expert. The cases Plaintiff cites
    26 did not even involve expert testimony. See In re Eros Int’l Secs. Litig., 2017 WL
    27 6405846, at *5 (S.D. N.Y. Sept. 22, 2017) (SimilarWeb report attached to
    28 complaint); Healthbox Global Partners, LLC v. Under Armour, Inc., 2016 WL

                                                 -13-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 18 of 21 Page ID #:4906




     1 3919452, at *7 (D. Del. Jul. 19, 2016) (SimilarWeb report filed in opposition to
     2 motion for preliminary injunction). And neither of those courts credited the
     3 SimilarWeb report or found that it was reliable. In fact, in Healthbox, the court
     4 noted that SimilarWeb’s report may have been incomplete and inaccurate. Id. at *7
     5 n.15. Plaintiff thus can point to no case in which any court concluded that
     6 SimilarWeb is a reliable method of estimating web traffic.
     7         As a fallback, Plaintiff cites four academic articles that mention or rely on
     8 SimilarWeb data. But these articles did not test or examine SimilarWeb’s methods,
     9 data, or algorithm and therefore do not satisfy Daubert’s peer review prong.
    10 Compare Opp. at 18 with Daubert, 509 U.S. at 593 (“Another pertinent
    11 consideration is whether the theory or technique has been subjected to peer review
    12 and publication.”). In fact, neither Plaintiff nor Dr. Jansen can identify any instance
    13 in which SimilarWeb’s methods have been subject to peer review. (See generally,
    14 Report and Opp.) Two of the four articles merely cite SimilarWeb data in passing
    15 (See Supp. Lifrak Decl. Exs. 12-13) and the other two do not use SimilarWeb to
    16 estimate unique visitor traffic. (See id., Exs. 14-15.) Thus, they cannot support the
    17 reliability of Dr. Jansen’s methods.
    18         Plaintiff also argues that Dr. Jansen’s opinion is reliable because he compared
    19 SimilarWeb’s estimates to “actual data received from BuzzFeed” and “comparable
    20 data” from Comscore. (Opp. at 19.) But by Dr. Jansen’s own admission, these two
    21 data points do not provide an apples-to-apples comparison to SimilarWeb’s
    22 estimates. The BuzzFeed data does not reflect the number of daily unique visitors to
    23 BuzzFeed in September 2018. (Jansen Depo. 105:13-106:8.) And the Comscore
    24 estimate calculated all visitors to a collection of sites—for instance, instead of
    25 estimating traffic to foxnews.com, it estimates traffic to all Fox Corporation
    26 websites—and not a specific domain, as SimilarWeb attempts to do. (Report ¶ 76,
    27 n. 50.) The comparisons are therefore unreliable and cannot bolster the reliability of
    28 Dr. Jansen’s methods. See Superior Consulting Servs., Inc. v. Shaklee Corp., 2018

                                                 -14-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 19 of 21 Page ID #:4907




     1 WL 2182303, at *3 (M.D. Fla. May 9, 2018) (“A comparison of web traffic from
     2 two different time periods that fails to match the domains being tracked during each
     3 time period is an unreliable one.”).
     4        Moreover, the fact that these two web traffic estimators generated vastly
     5 different visitor numbers for similar websites, as noted above, underscores the
     6 unreliability of these methods and the need for the Court to exercise its gatekeeping
     7 function here, particularly as his methods cannot be examined or tested.
     8        C.     Dr. Jansen Failed to Identify or Apply An Error Rate.
     9        Dr. Jansen’s method is unreliable and should be excluded because he failed to
    10 identify an error rate in SimilarWeb’s analysis or apply one to its estimates. See
    11 United States v. Cordoba, 194 F.3d 1053, 1062 (9th Cir. 1999) (affirming exclusion
    12 of testimony regarding method with no known error rate); United States v. Fultz, 18
    13 F. Supp. 3d 748, 758 (E.D. Va. 2014) (excluding report that was silent on the known
    14 or potential error rate in method); (See generally, Report; Jansen Depo. 201:25-
    15 202:6.) Plaintiff ignores this. The term “error rate” and the Daubert-required
    16 consideration of error rates appear nowhere in his brief.
    17        Plaintiff fairs no better in addressing criticisms of SimilarWeb by the Ahrefs
    18 web metrics company and the failure of SimilarWeb and Dr. Jansen to account for
    19 bot traffic in their estimates. (Opp. 19-22.)
    20        Ahrefs found that SimilarWeb’s traffic estimation methods overestimated
    21 visitors on average by 309%. (See Dkt. No. 101-2, Lifrak Decl. Ex. 7 at 7.)
    22 Plaintiff has no answer. The method Ahrefs uses to determine SimilarWeb’s
    23 accuracy is similar to the one used by the company known as Screamingfrog, which
    24 Dr. Jansen cites approvingly in his own report. (Compare id., Ex. 6 at 5-6 with Ex.
    25 7 at 7.) Both compare SimilarWeb’s estimates to actual traffic from approximately
    26 the same number of sites: Ahref looked at 24 sites and Screamingfrog looked at 25.
    27 (Id.) And both determined that SimilarWeb overestimated traffic. Screamingfrog
    28 found that SimilarWeb overestimated traffic for 40% of the sites, and that the net

                                                -15-                          Case No. 2:18-cv-08048
                                DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 20 of 21 Page ID #:4908




     1 overestimation, taking into account all traffic on all sites, was 17%. (Id., Ex. 6.)
     2 Even if the Court ignored the Ahrefs overestimation of 309%, Dr. Jansen’s own
     3 source confirms that SimilarWeb inflates its numbers. Even SimilarWeb itself
     4 acknowledges: “When it comes to online measurement, there is normally up to a
     5 20% discrepancy between analytics tools,” (Supp. Lifrak Decl. Ex. 17, SimilarWeb
     6 vs. Direct Measurement, SIMILARWEB, https://www.similarweb.com/blog/wp-
     7 content/uploads/2016/08/SW-vs-Direct-Measurement.pdf (last visited Nov. 21,
     8 2019)), which makes it even harder to believe that Dr. Jansen adequately
     9 familiarized himself with the defects in the data on which he was relying and for
    10 which he chose not to identify or apply an error rate to account for this inflation.
    11 That fails Daubert.
    12         Even worse, however, is Dr. Jansen’s failure to account for non-human
    13 (“bot”) traffic. He testified at his deposition that bots make up 30-40% of internet
    14 traffic. (Jansen Depo. 123:22-124:5.) Plaintiff argues that Defendant has
    15 mischaracterized Dr. Jansen’s testimony. Not true. Dr. Jansen admitted that he did
    16 nothing to adjust SimilarWeb’s numbers to account for bot traffic. (Id. at 134:3-18.)
    17 All he could say on the extent to which SimilarWeb’s numbers (and, thus, his) were
    18 inflated by bot traffic, is that the “industry standard” is to exclude bot traffic from
    19 human traffic but that he could not state with certainty that SimilarWeb’s estimates
    20 did so. (Id. at 121:18-123:3; 131:25-132:15.) In fact, Plaintiff is in no position to
    21 represent to the Court that SimilarWeb excludes bot traffic from its estimates. That
    22 is because SimilarWeb acknowledges, right on its website, that it does not attempt
    23 to exclude bot traffic from its estimates. (See Supp. Lifrak Decl. Ex. 16, Similar
    24 Web vs. Google Analytics, SIMILARWEB, https://support.similarweb.com/hc/en-
    25 us/articles/360001638917-SimilarWeb-vs-Google-Analytics (last accessed
    26 November 2, 2019) (“For example, some methodologies de-duplicate visits while
    27 SimilarWeb does not. Some tools discount or remove bot traffic, SimilarWeb does
    28 not.”).)

                                                  -16-                          Case No. 2:18-cv-08048
                                  DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 127 Filed 11/21/19 Page 21 of 21 Page ID #:4909




     1        Dr. Jansen should have investigated these matters before issuing his report
     2 and before testifying to subjects on which he claims to have expertise. Had he
     3 followed reliable and scientific methods, he would have known that he needed to
     4 apply an error rate to SimilarWeb’s estimates to account for bot traffic. He failed to
     5 do so. Had he followed minimum standards in his field, he would have found out
     6 that SimilarWeb did not eliminate bot traffic, and thereby vastly overstated human
     7 traffic in his estimates, instead of attempting to bluff his way through cross-
     8 examination under oath. He failed to do that, too. He has not earned this Court’s
     9 seal of approval in allowing him to present his opinions to the jury.
    10 V.     CONCLUSION
    11        For the foregoing reasons, the Court should exclude Dr. Jansen’s testimony.
    12
    13 DATED: November 21, 2019                Respectfully submitted,
    14
                                               QUINN EMANUEL URQUHART
    15                                            & SULLIVAN, LLP
    16                                          By         /s/ Alex Spiro
    17                                                        Alex Spiro
                                                     Attorneys for Defendant Elon Musk
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -17-                          Case No. 2:18-cv-08048
                                 DEFENDANT’S REPLY ISO MOTION IN LIMINE NO. 5 TO EXCLUDE JANSEN
